Citation Nr: 1729717	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation for a back and lower extremity disorder, to include under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and/or as secondary to service-connected hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from October 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the record.

The Board remanded the instant matter in November 2015 for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in February 2017, and such opinion was obtained in March 2017. As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In May 2017, the Veteran was provided a copy of the March 2017 VHA opinion and afforded a 60-day period to provide additional evidence and/or argument. Subsequently, the Veteran provided an additional statement and a private treatment record in June 2017 with a waiver of AOJ consideration. Thus, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016). Further, his representative offered argument in response to such opinion later the same month.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not incur an additional disability, to include a back and lower extremity disorder, due to a January 1997 hemorrhoidectomy performed by VA.

2. The Veteran's back and lower extremity disorder was not caused or aggravated by his service-connected hemorrhoids, to include the January 1997 hemorrhoidectomy. 


CONCLUSIONS OF LAW

1. The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back and lower extremity disorder, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

2. The criteria for service connection for a back and lower extremity disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2012 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) and post-service treatment records, to specifically include those pertaining to the VA treatment at issue, have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, VA opinions addressing the etiology of the Veteran's back and lower extremity disorder were obtained in May 2012 and February 2016, and an opinion from a VHA expert was rendered in March 2017.  In this regard, while he was not examined in connection with the instant appeal, the Veteran previously underwent VA examinations in April 2003 and July 2009. Further, while the prior opinions were determined to be deficient, the Board finds that the VHA opinion is adequate to decide the claim on appeal. Specifically, the March 2017 VHA opinion considered all the pertinent evidence of record, to include the statements of the Veteran and his medical records, to include those pertaining to the VA treatment in question, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's allegation that his current back and lower extremity disorder resulted from negligent VA treatment for his service-connected hemorrhoids. Furthermore, the undersigned articulated the components of a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151, and noted the basis of the AOJ's denial. Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded the claim in order to obtain outstanding treatment records as well as an opinion addressing the claim adjudicated herein, and subsequently sought an expert opinion from VHA. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the Board's November 2015 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, in November 2015, the matter was remanded to obtain outstanding treatment records and a VA medical opinion as to whether the Veteran had an additional disability due to VA medical care. Thereafter, additional records were obtained and a VA opinion was provided in February 2016. As mentioned previously, while the Board determined that the February 2016 VA opinion was inadequate, the subsequent VHA opinion obtained in March 2017 is sufficient to decide the claim on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's November 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends that he incurred an additional disability of a back and lower extremity disorder as a result of a January 1997 hemorrhoidectomy performed by VA. Specifically, he alleges his current lumbar spine and lower extremity symptoms were caused by the epidural block he underwent in conjunction with the procedure. Alternatively, the Veteran also alleges that his back and lower extremity disorder were caused or aggravated by his service-connected hemorrhoids, to include treatment thereof in the form of the January 1997 surgery. The Board notes that the Veteran does not contend, and the evidence does not suggest, that his back and lower extremity disorder is directly related to his military service. 

Under the provisions of 38 U.S.C.A. § 1151, compensation is provided in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.

If VA hospitalization, medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected. 38 C.F.R. § 3.361.
To establish that VA treatment caused an additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 
38 C.F.R. § 3.361(c)(2).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2).

Moreover, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the evidence of record confirms that the Veteran has a back and lower extremity disorder, diagnosed as congenital spinal stenosis, degenerative disc disease (DDD), and peripheral vascular disease (PVD), throughout the appeal period. However, such disorder has not been shown to have resulted from the Veteran's January 1997 hemorrhoidectomy. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

In this regard, on January 27, 1997, the Veteran underwent a hemorrhoidectomy at a VA facility. The records reflect that he received spinal anesthesia and operative notes reflect that he had no complications from the surgery. The day following his surgery, the Veteran reported slight discomfort, but no pain or other complications. 

Beginning in March 1997, the Veteran consistently complained of back and bilateral lower extremity pain that he contended was related to his January 1997 surgery. Specifically, on March 31, 1997, the Veteran visited a private hospital with complaints of back pain and pain down both of his legs. He noted his recent hemorrhoid surgery, and that he began having leg pain and back pain in the previous two weeks. Private chiropractic records also show that the Veteran began receiving treatment for low back pain that radiated to his left calf beginning in March 1997.

In an August 1997 letter, the Veteran's treating VA physician noted that the Veteran "was unable to work secondary to rectal pain" for a month following surgery, but at such time, the Veteran had no physical limitations secondary to his hemorrhoidectomy. At a January 1998 VA nerve conduction study, the Veteran complained of paresthesia of the soles of his feet and legs. Testing revealed that the Veteran's right peroneal and tibial motor responses were unremarkable, and that the Veteran's right superficial peroneal and sural sensory responses were normal. The reviewing physician remarked that the study was entirely normal. Additionally, a May 1998 VA treatment record noted that the Veteran was concerned about neuropathy following the epidural he received from his hemorrhoid surgery.

A January 2001 VA treatment record showed that the Veteran complained of burning in his feet since his 1997 hemorrhoid surgery and that he complained his feet were now cold. The examining nurse practitioner wrote that the Veteran's complaints could be related to an anesthesia block post-surgery. An April 2001 VA nerve conduction study showed no abnormality and reflected that there was no electrophysiological evidence of a polyneuropathy. Moreover, a September 2001 VA treatment record reflected a diagnosis of sensory polyneuropathy of unclear etiology. However, a subsequent October 2001 treatment record noted that the Veteran's sensory neuropathy was possibly due to hypothyroidism and a December 2001 VA EMG report noted that there was no electrical evidence of peripheral neuropathy. 

Nonetheless, a December 2002 letter from the Veteran's chiropractor, Dr. E.S., reflects that it would seem logical based on the information of the Veteran's past history as well as his current history since 1997 that the epidural block did in fact cause some bilateral foot problems. In this regard, Dr. E.S. noted that the Veteran first sought treatment in March 1997, complaining of extreme low back and bilateral leg pain. Dr. E.S. also noted that, while the Veteran had some problems with his back on and off over the years, it was only since his surgery where he had bilateral leg and foot involvement, including numbness, coldness, and tingling. 

In April 2003, the Veteran was afforded a VA examination and, at such time, the examiner concluded that the Veteran's symptoms of low back pain and numbness in the lower extremities were very unlikely related to his 1997 surgery and epidural injection. The examiner based his conclusion on the fact that it was very unlikely for peripheral neuropathy to be a manifestation of hemorrhoidectomy or epidural injection, and that the Veteran did not show symptoms that usually resulted from his procedure. The examiner further noted that the Veteran's neurological and EMG studies were unremarkable. 

However, the Veteran subsequently submitted numerous positive opinions from Dr. R.S. Specifically, in a January 2004 letter, Dr. R.S. wrote that the Veteran suffered from DDD and congenital spinal stenosis and that the Veteran's back condition was "service-connected due to the hemorrhoids and epidural nerve block and congenital lumbar spinal stenosis." In a May 2007 letter, Dr. R.S. wrote that the Veteran had an epidural nerve block, which left him with a neurologic deficit in both lower extremities with paresthesia. He noted that the Veteran now had a chronic permanent disability because of the epidural nerve block. 

At a July 2009 VA examination, the Veteran was diagnosed with multilevel degenerative disc lumbar spine and congenital spinal stenosis. At such time, the VA examiner offered negative etiological opinions as to theories of entitlement that are not currently at issue (i.e., direct, presumptive, and secondary to a left knee disability).

Thereafter, additional positive opinions from Dr. R.S. were received. Specifically, in a November 2009 letter, Dr. R.S. stated that the epidural nerve block the Veteran received at his 1997 surgery caused a permanent medical impairment to the lumbosacral spine and leg with pain, weakness, and numbness. In an October 2010 letter, Dr. R.S. wrote that the January 1997 epidural nerve block caused increasing amounts of pain and weakness in the Veteran's back and legs, and that the symptoms from this block caused the permanent medical impairment to the lumbosacral spine and leg with pain, weakness, and numbness. Additionally, in a March 2011 letter, Dr. R.S. noted that the Veteran continued to have pain and discomfort in the back from DDD and osteoarthritis which was aggravated by the epidural nerve blocks he received when he had his hemorrhoids removed. In March 2012, Dr. R.S. noted that the Veteran "has not been the same" since the epidural block at his 1997 surgery. Finally, in a December 2012 letter, Dr. R.S. wrote that the Veteran "has longstanding pain and discomfort in the back from an epidural nerve block done by the VA." 

Thereafter, a VA opinion was obtained in May 2012 in connection with the claim on appeal. Such VA examiner opined that it was less likely than not that the Veteran's PVD was incurred in or caused by the claimed in-service injury, event, or illness and reasoned that the cause of aggravation of PVD by epidural block was not a known complication of this anesthesia procedure, and was not consistent with the current PVD disorder.  The examiner noted the Veteran's complaints of back pain, but he also noted that the opinions from Dr. R.S. stated that the Veteran's pain was aggravated, but not the underlying disorders themselves. He further noted that "pain after an epidural is not uncommon," rather "it is transient and does not represent a chronic disorder." The examiner concluded by noting that a review of the medical records failed to demonstrate any objective evidence that the service-connected hemorrhoids had caused the back and lower extremity condition to be aggravated beyond normal progression. 

In its November 2015 remand, the Board found the May 2012 opinion inadequate as such examiner failed to provide an opinion in response to the claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Accordingly, another VA opinion was obtained in February 2016. While not requested by the Board, such examiner found that it was less likely than not that the Veteran's back disability or neuropathy were incurred in service, as there was no evidence of these conditions during active service. As relevant to the Board's inquiries, the examiner further concluded that it was less likely than not that the Veteran incurred any additional disability as a result of his January 1997 hemorrhoidectomy. She stated that the operative reports showed no notations of complications, and that there was no evidence of problems from his epidural in medical records shortly after surgery. The examiner noted the Veteran's complaints of back and leg pain in March 1997, but she stated that if these were related to his epidural block, then one would have expected that these symptoms would have occurred closer in time to his surgery. She also noted the negative EMGs of the lower extremities, the statements from VA treating physicians that his neuropathy could possibly be related to hypothyroidism, and that his neuropathy could be related to his congenital spinal stenosis. 

The examiner further found no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the surgical treatment. In this regard, she noted that the Veteran was seen in a timely fashion regarding post-op care for his hemorrhoidectomy.  Also, the Veteran was sufficiently worked up for complaints of burning in his feet with numerous testing done and numerous consults were ordered. In fact, the examiner indicated that it seemed that the Veteran himself even agreed to undergo another hemorrhoidectomy at the local VA facility in February 2007. She also indicated that as there was no additional disability as a result of the January 1997 hemorrhoidectomy, there was no need to address whether such was the result of an event not reasonably foreseeable. 

However, given the contradictory nature of the private and VA opinions provided, the Board sought a VHA opinion and, in March 2017, such opinion was obtained. In the March 2017 VHA opinion, the examiner, a physician Board-certified in orthopedic surgery, provided extensive notes summarizing his review of the claims file and that he considered the opinion letters supporting and contesting causation to epidural injection as a cause of lumbar pathology. In particular, the examiner noted that the January 2004 letter from Dr. R.S. provided no basis for his opinion and no reasonable medical data was given to support his contention that the epidural injection was the cause of the Veteran's back condition. The examiner also noted that it appeared that such opinion was based materially or substantially on the Veteran's history as no other medical evidence was cited to support his medical opinion. 

After a review of the claims file, the examiner concluded that such review supported a non-service connected lumbar stenosis, which was neither caused by nor aggravated by the Veteran's hemorrhoid surgery or epidural injection with less than 50 percent probability that the Veteran's back condition was aggravated by or caused by his surgery in 1997, or from his epidural prior to his surgery in 1997. In support thereof, the examiner explained that the Veteran had no mentioned or documented complications from his surgery noted acutely in the early/immediate post-operative period, and that the probability of spinal nerve or cord injury following either epidural injection or surgery for hemorrhoids was extremely low. The examiner also noted that, while epidural procedures have been documented to cause intervertebral disc syndrome or radiculopathy, these were rare situations that lead to symptoms in the immediate post-operative period. He explained that it was medically unlikely that, if one of these complications were to have occurred in this case, that the Veteran would have waited almost two months after surgery to report his symptoms as such symptoms were alarming to the patient in most cases, and it would be expected to be reported immediately to the health care provider if it occurred acutely after surgery.

Furthermore, the examiner explained that, even when considering the Veteran's statements that his symptoms started right after the January 1997 hemorrhoidectomy, a March 1997 note from the emergency department on March 31, 1997, seemed to refute such alleged history. Specifically, the examiner stated that such note clearly and unequivocally documented that the back and leg onset of symptoms began two weeks prior to his presentation to the ER, which would place his onset of back and leg symptoms beginning sometime in mid-March of 1997, and not right after his January 1997 surgery. The examiner also noted that the Veteran reported a past medical history of "back problems" on his emergency department visit in March 1997, which indicated that a pre-existing back condition may have been present prior to his hemorrhoid surgery. The examiner further noted that the Veteran had significant congenital stenosis seen on his prior lumbar MRI, which supported the theory that a pre-existing back pathology likely existed prior to his surgery. Thus, the examiner concluded that, despite a possible pre-existing history of back problems, the fact that the onset of symptoms did not begin after surgery until the middle of March 1997 made the connection to his hemorrhoid surgery or due to his spinal procedure/epidural extremely unlikely; rather, it was more likely than not due to the Veteran's underlying lumbar congenital stenosis and disc disease. 

Additionally, the examiner also noted that, although the Veteran had a negative EMG/nerve conduction study a year after his 1997 hemorrhoidectomy, they were not necessarily reliable exams in terms of accurately diagnosing lumbar radiculopathy. In this regard, the examiner explained that the sensitivity of EMG/nerve conduction studies in finding early radiculopathy symptoms was often questionable, and MRI and clinical diagnosis of radiculopathy was more important in the work up of lumbar radiculopathy. Hence, the examiner determined that it was likely that the Veteran had neuropathic symptoms during his emergency department visit in March 1997. However, the examiner found that the clear onset of symptoms beginning in March 1997 instead of January 1997, along with the Veteran's MRI evidence of congenital spinal stenosis and multiple disc impingements upon the thecal sac, strongly favored non-service aggravated or non-service caused etiology of the Veteran's back and leg symptoms. Therefore, the examiner concluded that it was less than 50 percent likelihood that the hemorrhoid surgery or pre-operative epidural injection led to or aggravated the Veteran's underlying back condition. 

Without evidence of an additional disability due to VA medical treatment, there is no need to address whether an additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation for a back and lower extremity disorder, to include under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and/or as secondary to service-connected hemorrhoids. In this regard, the Board accords great probative weight to the March 2017 VHA opinion as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's statements, in which his contentions are fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, the December 2002 medical opinion from Dr. E.S. and the various medical opinions from Dr. R.S. do not contain a rationale. See Nieves- Rodriguez; supra (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). Furthermore, as noted in the March 2017 VHA opinion, these opinions seemed to based materially or substantially on the Veteran's history as no other medical evidence was cited to support the medical opinions. Thus, the Board finds that such opinions are outweighed by the highly probative March 2017 VHA opinion, which provided a clear rationale for its findings. 

In his June 2017 response, the Veteran reiterated that he did not recover from his epidural block he received from his January 1997 hemorrhoidectomy and that he had pain in his feet, legs, and back. The Veteran also submitted a June 2017 private treatment record from Dr. R.S. noting his continued back problems, but such record did not provide a contrary opinion to the March 2017 VHA opinion.

Moreover, the Board acknowledges the Veteran's statements indicating that he has had additional problems due to his January 1997 hemorrhoidectomy performed by VA. However, while the Veteran is competent to report his symptoms of back, leg, and foot pain, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment. In this regard, such requires knowledge of the impact an epidural and hemorrhoid surgery has on the lumbar spine and lower extremities, which is an internal physical process extending beyond an observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Accordingly, the Veteran's statements regarding the etiology of his back and lower extremity disorder are accorded no probative weight and, as such, have been outweighed by the more probative March 2017 VHA opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Consequently, as the most probative evidence of record shows that the Veteran did not incur an additional disability as a result of VA treatment, to include a back and lower extremity disorder, and that such disorder is not secondary to his service-connected hemorrhoids, the Veteran's claim must be denied. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation for a back and lower extremity disorder, to include under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and/or as secondary to service-connected hemorrhoids, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


